EXCHANGE AGREEMENT

Date:

February __, 2016

Parties:

Viatar:

Viatar CTC Solutions, Inc., a Delaware corporation

116 John Street, Suite 10, Lowell, MA 01852

Investor:




Premises:

Investor wishes to acquire Series B Preferred Stock issued by Viatar in exchange
for shares of common stock of ________, and Viatar is willing to make the
exchange, on the terms and subject to the conditions herein.

Viatar is conducting a private offering of up to $8,000,000 of shares of Series
B Preferred Stock (the “Offering”).

Agreement:

1.

Exchange of Shares.  On the Closing Date Investor shall transfer to Viatar
_______ (________) shares of the common stock of _______ (the "____ Shares"). In
full consideration for the _____ Shares, on the Closing Date Viatar shall issue
and deliver to Investor a certificate for _________ (________) newly issued
shares of Series B Preferred Stock of Viatar (the "Series B Shares").  

2.

Closing.  The "Closing Date" shall occur as promptly as possible after the
execution of this agreement, on a date to be agreed upon by the parties, but no
later than February 29, 2016. The Closing Date shall occur only if the following
conditions have been satisfied:  

a.

Viatar shall have received binding subscriptions and full payment under the
Offering for a total of 1,679,696 shares of Series B Preferred Stock at a
purchase price of no less than $2.50 per share.

b.

Viatar shall have filed a Certificate of Amendment of its Certificate of
Incorporation, in form satisfactory to _____________, which shall modify the
rights of the holder of the Series A Preferred Stock to eliminate any right to
participate in dividends on the Series B Preferred Stock and subordinate the
liquidation preference of the Series A Preferred Stock to that of the Series B
Preferred Stock.

c.

The representations and warranties of the Investor will be true and correct in
all respects as of the Closing Date.





1




On the Closing Date Viatar shall send to Investor by overnight courier, a
certificate for the Series B Shares.  On the Closing Date, Investor shall send
to Viatar, by overnight courier, a certificate for the _____ Shares in name of
Viatar.

3.

Registration Rights.

3.1

Registrable Securities. The term "Registrable Securities" means, with respect to
the Series B Shares owned by the Investor, the "Conversion Shares" as that term
is defined in the Certificate of Designation filed by Viatar with respect to the
Series B Preferred Stock. As to any Registrable Securities, such securities will
cease to be Registrable Securities when (a) they have been effectively
registered under the Securities Act of 1933, as amended (the "1933Act"), (b)
they are owned by a holder who failed to cooperate in a Demand Registration that
became effective under the 1933 Act, (c) they are or may be freely traded
without registration pursuant to Rule 144 under the 1933 Act (or any similar
provisions that are then in effect), or (d) they have been otherwise transferred
and new certificates for them not bearing a restrictive legend have been issued
by Viatar and Viatar shall not have "stop transfer" instructions against them.

3.2

Demand Registration. At any time and from time to time, the holders of record of
a majority of the outstanding shares of Series B Preferred Stock may request in
writing the registration under the 1933 Act of all of the Registrable Shares
then outstanding (a "Demand Registration"). The date on which Viatar receives
the demand is identified herein as the "Demand Date". Viatar shall give prompt
written notice of the demand to all holders of Series B Preferred Stock that are
not parties to the demand, setting forth their obligation to provide information
for use in the registration or be excluded from the registration. Viatar shall
use its best efforts to cause a registration statement (the "Registration
Statement") covering the resale of all Registrable Securities (other than
Registrable Securities owned by holders of Series B Shares who fail to provide
information required for the Registration Statement) to be declared effective by
the SEC on the earlier of (i) 150 days following the Demand Date, (ii) ten (10)
days following the receipt of a "No Review" or similar letter from the SEC or
(iii) the first business day following the day the SEC determines the
Registration Statement eligible to be declared effective (the "Required
Effectiveness Date"). Viatar will pay all registration expenses in connection
with any Demand Registration.

3.3

Piggy-Back Registration. If at any time after the date hereof Viatar proposes to
register any of its securities under the 1933 Act (other than by a registration
on Form S-4 or on Form S-8 or any successor form thereto), Viatar will each such
time give prompt written notice to all holders of Registrable Securities of its
intention to do so and of such holders rights under this Section 3.3. Upon the
written request of any holder of Registrable Securities made within ten (10)
days after the receipt of any such notice (which request shall specify the
Registrable Securities intended to be disposed of by such holders and the
intended method of disposition thereof), Viatar will include such Registrable
Securities in the registration statement which





2




covers the securities which Viatar proposes to register. Viatar will pay all
registration expenses in connection with each registration of Registrable
Securities requested pursuant to this Section 3.3.

3.4

Priority In Piggy-Back Registrations. Notwithstanding any provision in this
Agreement to the contrary, if the managing underwriter of an underwritten
offering subject to Section 3.3 shall advise Viatar that the inclusion of
Registrable Securities requested to be included in the registration statement
would cause an adverse effect on the success of any such offering, based on
market conditions or otherwise (an "Adverse Effect"), then Viatar shall be
required to include in such registration statement, to the extent of the amount
of securities that the managing underwriters advise may be sold without causing
such Adverse Effect, (a) (i) first securities proposed by Viatar to be sold for
its own account, and (ii) second Registrable Securities and (iii) securities of
other selling security holders requested to be included in such registration.

3.5

Registration Procedures. If and whenever Viatar is required to effect the
registration of any Registrable Securities under the 1933 Act, Viatar shall, as
expeditiously as possible:

(i)

prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the 1933 Act with respect to the disposition of all Registrable
Securities covered by such registration statement until the earlier to occur of
twenty-four (24) months after the effective date of the Registration Statement
(subject to the right of Viatar to suspend the effectiveness thereof for not
more than 10 consecutive trading days or an aggregate of 10 trading days during
each year (each a "Black-Out Period")) or such time as all of the securities
which are the subject of such registration statement cease to be Registrable
Securities.  Viatar must notify the Investor within twenty four (24) hours prior
to any Black-Out Period;

(ii)

use its commercially reasonable best efforts to register or qualify all
Registrable Securities and other securities covered by such registration
statement under such other U.S. federal or state securities laws or U.S. state
blue sky laws as any U.S. holder of Registrable Securities thereof shall
reasonably request, to keep such registrations or qualifications in effect for
so long as such registration statement remains in effect, and take any other
action which may be reasonably necessary to enable such holder of Registrable
Securities to consummate the disposition in such jurisdictions of the securities
owned by such holder of Registrable Securities, except that Viatar shall not for
any such purpose be required to qualify generally to do business as a foreign
corporation in any jurisdiction wherein it would not but for the requirements of
this subdivision (ii) be obligated to be so qualified or to consent to general
service of process in any such jurisdiction; and

(iii)

use its commercially reasonable best efforts to list all Registrable Securities





3




covered by such registration statement on any securities exchange on which any
of the Registrable Securities are then listed.

4.

Representations and Warranties of Investor. Investor represents and warrants to
Viatar, as of the date hereof, and as of the Closing Date, that:

(a) Investor is the record and beneficial owner of the ____Shares, and has good
and marketable title to the ____ Shares, with the right and authority to
transfer and deliver the ___ Shares to Viatar as provided herein. Upon Closing,
Viatar will receive good title to the ____ Shares, free and clear of all liens,
security interests, pledges, equities and claims of any kind, voting trusts,
shareholder agreements and other encumbrances.

(b) The Series B Shares proposed to be acquired by the Investor hereunder will
be acquired for investment for his own account, and not with a view to the
resale or distribution of any part thereof, and Investor has no present
intention of selling or otherwise distributing the Series B Shares, except in
compliance with applicable securities laws.

(c) The Investor understands that the Series B Shares have not been registered
under the Securities Act, and, if issued in accordance with the provisions of
this Agreement, will be issued by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Investor’s representations as expressed herein.

(d) The Investor understands that the Series B Shares are characterized as
“restricted securities” under the Securities Act inasmuch as this Agreement
contemplates that, if acquired by the Investor pursuant hereto, the Series B
Shares would be acquired in a transaction not involving a public offering.  The
Investor further acknowledges that if the Series B Shares are issued to the
Investor in accordance with the provisions of this Agreement, such Series B
Shares may not be resold without registration under the Securities Act or the
existence of an exemption therefrom.  

(e) The Investor understands that the Series B Shares will bear the following
legend or another legend that is similar to the following:

"THESE SECURITIES AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THESE
SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THESE SECURITIES AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR ANY
APPLICABLE STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY
TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED."





4




(f) The Investor is an accredited investor as defined in Rule 501(a) of
Regulation D under the Securities Act      




5.

Completion of Offering.  Following the Closing Date, Investor shall use its best
efforts to assist Viatar in completing the sale of the remaining shares of
Series B Preferred Stock under the Offering by introducing potential investors
to Viatar. Viatar will not provide Investor any compensation for its services in
connection with such efforts. Viatar will reimburse Investor for any reasonable
documented out-of-pocket expenses incurred by Investor in connection with its
services under this Section 5.




VIATAR CTC SOLUTIONS INC.




By: _____________________________

 ____________________________

       Ilan Reich, President and CEO

 





5


